Barnhill, J.,
concurring in part and dissenting in part: I concur in the conclusion that the judgment below, in so far as it requires the treasurer of Guilford County to pay to plaintiff the amount appropriated to its use by the commissioners of Guilford County, must be affirmed. In my opinion, on this record, the appropriations made by Greensboro and High Point are nothing more or less than gifts or grants in aid which these municipalities have no legal right to make. For that reason plaintiff is not entitled thereto. As to them the judgment should be reversed.
The plaintiff corporation was created by and draws its authority from a Special Act of the Legislature, ch. 98, Public-Local Laws 194:1. Hence the general statute, G. S., 63-4, which authorizes counties and cities jointly to establish and maintain an airport is not pertinent and has no bearing on the question here presented. About the other postulates initially listed in the majority opinion, in so far as they may affect decision here, there is no divergence of opinion.
It is conceded in the majority opinion that a municipality may expend its funds only for a public purpose and that “public purpose” when used in connection with the expenditure of municipal funds refers to such public purpose within the frame of governmental and proprietary powers given to the particular municipality, to be exercised for the benefit, welfare and protection of its inhabitants and others coming within the municipal care.
Thus we seem to be agreed that the appropriation of public money is permissible only when it is within the functional framework and in furtherance of the governmental or proprietary activities of the particular municipality and that to constitute a public purpose the objective must be directly connected with the local government and tend to pro*15mote the general welfare of the residents of tbe corporate community. Williamson v. High Point, 213 N. C., 96, 195 S. E., 90; Davis v. City of Taylor, 67 S. W. (2d), 103, 123 Tex., 39. That is, it must be a corporate purpose directly connected with tbe local government and having for its objective tbe promotion of tbe public health, safety, morals, general welfare, security, prosperity or contentment of tbe inhabitants or residents within tbe political division from whence tbe revenue for its support is derived. Green v. Frazier, 176 N. W., 11, 44 N. D., 395; Lott v. City of Orlando, 196 So., 313, 142 Fla., 338; Platte Valley Public Power and Irrigation Dist. v. Lincoln County, 14 N. W. (2d), 202.
So then, as we are agreed upon tbe applicable general principles of law, tbe legality of tbe appropriations made by High Point and Greensboro for tbe benefit of plaintiff is to be determined by tbe facts appearing in this particular case.
Briefly tbe pertinent facts are these:
1. Tbe 1941 Legislature, by Special Act, cb. 98, Public-Local Laws 1941, created tbe plaintiff corporation as an instrumentality and agent of Guilford County. As such agent or instrumentality it was given power to acquire property and maintain, operate, and regulate airfields within Guilford County, and it was required to make detailed annual reports to tbe county board of commissioners.
2. Tbe Special Act provides for a governing board composed of five citizens of Guilford County. Tbe board of commissioners of Guilford County was empowered, to select three members of said board, one from High Point, one from Greensboro, and one from tbe county at large. Greensboro and High Point are granted tbe privilege of selecting one each.
3. At tbe time of tbe adoption of said Act and thereafter Guilford County owned and operated an airport within tbe county. Tbe board of commissioners of said county in April,- 1942, “decided to carry out tbe provisions of said Act and activated said Greensboro-High Point Airport Authority.” To that end tbe county conveyed all its airport property to plaintiff authority and thereafter operated its airport facilities through tbe plaintiff, its corporate instrumentality and agent.
4. In 1943 tbe 1941 Special Act was amended. Cb. 601, Session Laws 1943. By said amendment plaintiff was (1) granted all tbe powers given to counties or municipalities by general statutes relating to airports, (2) authorized, with the consent of Guilford County, to issue notes, bonds, and other securities and to execute mortgages and deeds of conveyance, and (3) to deny to or withdraw from any other person or corporation tbe right to operate an airport within Guilford County. Thus Guilford was given a greater measure of control over tbe corporate activities of plaintiff.
*165. G-reensboro and High Point are cities witbin and are a part of Guilford County. As such they, together with the rest of Guilford, receive direct benefits from the operation of the airport. But it does not appear that either furnished any part of the property, real or personal, used by plaintiff in maintaining the airport facilities. They did not “join with” Guilford in activating plaintiff.
6. Neither city exercises any control over plaintiff. It may continue its operations or cease so to do and convey its property or liquidate its assets without let or hindrance from them; and in the event of liquidation they would have no claim to any part of its assets.
7. It is alleged in each complaint that plaintiff authority is the corporate instrumentality and agent of Guilford County. But it is not alleged or stipulated by the parties or found by the court that plaintiff is the instrumentality of either city.
So then, briefly stated, we have this situation. Guilford County, through a corporate agency is maintaining airport facilities in Guilford County. It furnished the necessary property and is making contributions toward its maintenance or enlargement. High Point and Greensboro each have appropriated funds to be paid to plaintiff to be used for capital improvements.
Is plaintiff as a matter of law entitled to the funds thus appropriated ? The divergence of opinion arises here.
Under some circumstances a municipality may make a contribution to a wholly independent and unrelated corporation for a particular purpose such as to procure the location of some public institution within or near its bounds. Briggs v. Raleigh, 195 N. C., 223, 141 S. E., 597; Anno. 46 A. L. R., 679, 698, 737. Such occasions are rare — and this is not one of them. Ordinarily public money is expended in furtherance of governmental and proprietary objectives either directly by the municipal authorities or indirectly through corporate agencies.
We are agreed that the maintenance of an airport is a “public purpose” in which a municipality may engage for and in behalf of its citizens either directly or through the agency of an “adjuvant” corporation. So then, concededly, decision here rests squarely upon the question whether plaintiff is the instrumentality or agent of High Point and Greensboro. This is the crux of the case.
In answering this question in the affirmative the majority opinion reasons thus: Plaintiff is operating an airport in Guilford County which serves the residents of High Point and Greensboro. These cities have statutory authority to operate airports and they are mentioned “frequently” in the Special Act creating plaintiff. Therefore, although plaintiff, by express provisions of the Act creating it, is made the instrumentality and agent of Guilford County only, it is in fact also the *17corporate agent of these two cities. It being their agent, they may appropriate funds for its support.
In my opinion the conclusion is a non sequitur. The Act under which plaintiff operates makes it the corporate agent of Guilford County. Expressum facit cessare taciturn.
The county alone exercises supervisory control. While the existence of the right of control in the principal or parent corporation is not an absolute essential, its existence in the one municipality to the exclusion of the others is significant. Expressio unius est exclusio alterius.
I readily concede that under G. S., 63-4, High Point or Greensboro, either separately or jointly with Guilford County, may acquire and maintain an airport and use nontax funds for that purpose without first submitting the question to the voters for their approval. The point is they have not undertaken to do so. When Guilford County elected to seek special legislative authority to operate its airport through a corporate agency it elected to act alone and not in co-operation with other municipalities.
Of course High Point and Greensboro receive direct benefits from the operation of the airport. They are component parts of the county which was created for the very purpose of serving its people, including those residing within the two cities. Any governmental or proprietary activity of the county naturally reacts to their advantage. But the mere fact the airport is an instrumentality of Guilford, is located near these two cities, and the county thus renders a service for them which they could provide for themselves does not make it their agent or warrant the conclusion that the operation of the airport is within the compass of the corporate activities of these cities or either of them.
When we adopt the majority view, read into the special statute an intent it does not express, and hold to the contrary, we in effect declare that every activity of a county constitutes a “public purpose” for each and every town or city within its bounds.
A municipality is not the giver of gifts. Briggs v. Raleigh, supra. Even with express legislative authority it cannot pay gifts or gratuities out of public funds or assume any function which is not within the compass of its own corporate activities or usual or necessary powers. Brown v. Comrs., 223 N. C., 744, 20 S. E. (2d), 104; Madry v. Scotland Neck, 214 N. C., 461, 199 S. E., 618; Williamson v. High Point, supra; 38 Am. Jur., 85, sec. 395, and 91, sec. 399. It must confine itself to the business of government for which it was created and its proprietary powers are to be exercised primarily for the advantage of the compact community. Asbury v. Albemarle, 162 N. C., 247, 78 S. E., 146.
A public auditorium, Adams v. Durham, 189 N. C., 232, 126 S. E., 611, or a public library, Westbrook v. Southern Pines, 215 N. C., 20, *181 S. E. (2d), 95, witbin Greensboro is as to that municipality a public purpose. While High Point may maintain an auditorium or library for itself, I assume no one would seriously contend that it could appropriate funds in aid of such institution in Greensboro. It seems to me to be equally illogical to say that High Point and Greensboro can make a grant or gift 'to maintain the corporate agency of Guilford. When we so hold we go a full bowshot further than this or any other court has heretofore gone.
The cases cited in the majority opinion sustain the position that a municipality may act through a corporate agency, which is conceded. No one of them, however, has any bearing on the question of the legality of the proposed appropriations.
Briggs v. Raleigh, supra, is more nearly in point, but that case is easily distinguishable. There the appropriation or contribution was made to obtain the location of a public institution near the boundary of -the city and comes within the principle enunciated in the line of decisions there cited. Anno. 46 A. L. R., 679, 698, 737.
The 1945 amendment, ch. 206, Session Laws 1945, is an enabling Act. Whether the Legislature may thus empower the cities named to lend their credit to and guarantee the obligations of the plaintiff is not before us for decision. It contains no provision which alters or attempts to alter the then existing status of plaintiff in its relation to these cities, and it expressly provides that nothing therein contained shall be construed to repeal any of the provisions of the 1941 Act, one of which makes plaintiff an agent of Guilford County.
Even if it be conceded that this amendment in effect authorizes Greensboro and High Point to adopt plaintiff as their instrumentality and agency the fact remains the plaintiff has not elected to so allege, and it is not so found or stipulated although expressly denied in the further answers.
As to High Point there is another serious question. It adopted a 1945-1946 budget in part as follows:
“Special appropriations are hereby made out of monies derived from the sale of properties and the amount appropriated to Greensboro-High Point Airport Authority is for construction of capital improvements and in the sum of $25,000.”
Ordinarily cities obtain funds with which to buy property through taxation. When tax money is used to purchase property and the property is sold, the money received therefrom is in a legal sense derived from taxation. The conversion and reconversion do not change its essential nature as tax money.
The appropriation, as required by statute, G. S., 160-434, specifies the source of the money for its payment — -proceeds from the sale of prop*19■erty. It must be made, if at all, as directed. Tbe parties stipulate: “. . . and tbe city of High. Point bas on band funds not derived from ad valorem taxes as aforesaid with wbicb to pay tbe aforesaid appropriation.”
Is tbis a stipulation of fact tbat tbe property sold was not purchased witb tax money, or an erroneous conclusion tbat proceeds from tbe sale of property wbicb was acquired through taxation are not derived from ad valorem taxes ? It is not clear tbe parties meant tbe first. It would seem to be tbe latter. In any event it is left in serious doubt and for tbat reason plaintiff bas not shown a clear legal right to tbis appropriation.
In filing tbis opinion I have sought merely to state tbe reasons why I cannot concur in tbe conclusion of tbe majority. In tbe light of what I have said it bas been thought advisable to amplify tbe majority opinion by way of reply and further argument. Even so, I have no desire to engage in a running debate. As I have expressed my understanding of tbe law as applied to tbe facts appearing in tbis record I am content. I add only tbis :
(1) It is now contended tbat although plaintiff was created and activated under a special Act wbicb defines and limits its authority we may apply tbe general statute.
(2) Tbe majority opinion as originally drafted is bottomed on a fact wbicb is neither alleged in tbe complaints nor stipulated in tbe agreed facts, but which is expressly denied in the answers. To warrant relief in a mandamus proceeding there must be allegation and proof or admission sufficient to disclose a clear legal right to tbe relief demanded. Here it is granted on a fact wbicb is specifically denied and unrefuted by allegation or finding of fact.
(3) Now it is said tbat we are dealing witb agencies and not agents, and tbat plaintiff is an agency wbicb “servés tbe convenience” of Greensboro and Higb Point, and tbis is sufficient to justify and authorize tbe appropriations. Tbis, to my mind, is notable for its novelty.
(4) Neither tbe financial condition of plaintiff nor tbe rosy future of aviation, separately or in combination,' justifies tbe appropriations.
(5) In Webb v. Port Commission tbe right of Morebead City to make contribution toward tbe support of tbe Port Commission was not at issue. Brockenbrough v. Charlotte is similarly distinguishable. Tbe other authorities cited are so different factually they have no application here.
It may be tbat upon proper allegation and finding tbe 1945 amendment, cb. 206, Session Laws 1945, could be given an intent and meaning tbat would support an affirmance. Be tbat as it may, on tbis record tbe plaintiff, in my opinion, bas failed to show a clear legal right to tbe *20relief demanded as against Greensboro and High. Point. Henee I vote to affirm the judgment in the case against the treasurer of Guilford County and to reverse as to the treasurers of High Point and Greensboro.
The further reformation of the majority opinion comes so- late it leaves me no time within which to make this dissent conform to its outline without causing undue delay in final decision. I must rest content with its present form.
Winborne, J., joins in this opinion.